Case: 13-10053   Date Filed: 11/06/2013   Page: 1 of 9


                                                       [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10053
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:11-cr-00347-RBD-DAB-1


UNITED STATES OF AMERICA

                                                     Plaintiff - Appellee,

                                  versus

MICHAEL METAYER

                                                     Defendant - Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (November 6, 2013)

Before PRYOR, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 13-10053    Date Filed: 11/06/2013    Page: 2 of 9


      Michael Metayer appeals his conviction for conspiracy to possess over 500

grams of cocaine with the intent to distribute. After reviewing the record and the

parties’ briefs, we affirm.


                                          I

      Because we write for the parties, we assume familiarity with the underlying

facts of the case and recite only what is necessary to resolve this appeal.

      The government alleged that Mr. Metayer supplied cocaine to one Harris

Noel for resale in the Orlando area. During the course of an investigation into Mr.

Noel’s alleged narcotic activities, the government obtained pen register and

wiretap orders for Mr. Noel’s cell phone and translated from Creole to English a

series of calls between Messrs. Noel and Metayer.

      Following Mr. Noel’s arrest, authorities questioned Mr. Metayer outside his

sister’s house, the purported site of a number of cocaine transactions. He denied

knowing Mr. Noel and claimed ignorance as to the phone number of one of two

cell phones he carried; officers later identified that phone number as one from

which conversations were recorded during the course of Mr. Noel’s wiretap.

Officers also found $56,000 in a shoe box on the seat of a car parked outside the

house.

      Mr. Metayer was charged with and ultimately convicted of conspiracy to

possess over 500 grams of cocaine with the intent to distribute in violation of 21
                                          2
               Case: 13-10053     Date Filed: 11/06/2013    Page: 3 of 9


U.S.C. § 846. On appeal, Mr. Metayer argues that the district court erred at trial by

(1) admitting irrelevant and highly prejudicial evidence of the $56,000 found in a

car in front of his sister’s house, where a cocaine transaction purportedly occurred;

(2) admitting into evidence testimony regarding prior drug-related crimes; and (3)

allowing an agent to identify Mr. Metayer’s voice on recorded telephone calls.

                                           II

      We review the district court’s evidentiary rulings for abuse of discretion,

which occurs only where the district court bases its evidentiary decision on a

“clearly erroneous finding of fact, an errant conclusion of law, or an improper

application of law to fact.” United States v. Baker, 432 F.3d 1189, 1202 (11th Cir.

2005).   “We review preserved evidentiary objections for harmless error” but

review evidentiary objections raised for the first time on appeal for plain error. Id.


                                          III

                                           A

      Mr. Metayer first contends that the district court erroneously allowed the

government to introduce irrelevant and prejudicial testimony and evidence

concerning the $56,000 found in a car outside his sister’s home. We need not

consider relevance or prejudice, however, because Mr. Metayer himself was the

first to elicit testimony about the $56,000 at trial. “It is a cardinal rule of appellate

review that a party may not challenge as error a ruling or other trial proceeding


                                           3
              Case: 13-10053     Date Filed: 11/06/2013   Page: 4 of 9


invited by that party.” United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir.

2005) (internal punctuation and citations omitted). Invited error arises where “a

party induces or invites the district court into making an error.” Id. (citing United

States v. Stone, 139 F.3d 822, 838 (11th Cir. 1998)).


      Before the government broached the subject of the $56,000 during the direct

examination of one of its agents and moved to introduce photographs of the money

into evidence, Mr. Metayer’s counsel interjected the topic into his cross

examination of Mr. Noel, who testified as part of a plea agreement with the

government. Mr. Noel testified on direct that he had initially hoped to pay Mr.

Metayer $28,000 per kilogram of cocaine but ultimately paid him $29,000 per

kilogram. In an apparent effort to establish that someone else had supplied Mr.

Noel with cocaine, Mr. Metayer’s counsel asked Mr. Noel to acknowledge that two

kilograms at $28,000 each would total $56,000. After Mr. Noel acknowledged as

much, Mr. Metayer’s counsel asked if he knew that $56,000 had been found in a

car outside the house of Mr. Metayer’s sister. Because Mr. Metayer was the first

to elicit testimony about the $56,000 and the location in which it was found, he

cannot now fault the district court for admitting testimony and evidence on the

same subject matter. See United States v. Jernigan, 341 F.3d 1273, 1289 (11th Cir.

2003) (“In the context of a district court's decision to admit certain evidence, the

accepted rule is that where the injection of allegedly inadmissible evidence is

                                         4
              Case: 13-10053     Date Filed: 11/06/2013    Page: 5 of 9


attributable to the action of the defense, its introduction does not constitute

reversible error.”) (internal punctuation and citations omitted).


                                          B

      Mr. Metayer next asserts that the district court erred in admitting testimony

from Mr. Noel regarding alleged prior drug transactions with Mr. Metayer. Mr.

Metayer contends that such testimony constituted an improper attempt to use prior

bad acts to prove that he committed the charged offense, that the government failed

to elicit corroborating evidence of these prior transactions, and that he did not

receive reasonable notice that the government planned to address these transactions

in violation of Federal Rule of Evidence 404(b)(2).


      Rule 404(b) prohibits the introduction of extrinsic evidence of other crimes,

wrongs, or acts to prove a defendant's character in order to show action in

conformity therewith.    Even so, “evidence of criminal activity other than the

charged offense is not ‘extrinsic’ under Rule 404(b), and thus falls outside the

scope of the Rule, when it is (1) an uncharged offense which arose out of the same

transaction or series of transactions as the charged offense, (2) necessary to

complete the story of the crime, or (3) inextricably intertwined with the evidence

regarding the charged offense.” United States v. Edouard, 485 F.3d 1324, 1344

(11th Cir. 2007) (internal citations and quotation marks omitted).        Moreover,


                                          5
              Case: 13-10053    Date Filed: 11/06/2013   Page: 6 of 9


“while not all bad acts occurring within the time frame of a conspiracy are

automatically admissible, the fact that they occurred in conjunction with a co-

conspirator during the time of the conspiracy weighs heavily toward finding the

acts are intertwined.” United States v. Lehder-Rivas, 955 F.2d 1510, 1516 (11th

Cir. 1992) (internal citations and quotation marks omitted)


      Mr. Noel testified regarding the quantities of cocaine exchanged between

himself and Mr. Metayer during each transaction and also indicated that meetings

with Mr. Metayer were arranged by phone, occurred at the house of Mr. Metayer’s

sister, and culminated in a cash payment. Mr. Noel’s testimony, which detailed the

logistics of the underlying conspiracy with which Mr. Metayer was charged,

provided the necessary context for the government to “complete the story of the

crime” and hence did not constitute “extrinsic” evidence. See Edouard, 485 F.3d

at 1344.   Because the testimony at issue was intrinsic, Rule 404(b)’s notice

requirement did not apply. See United States v. Leavitt, 878 F.2d 1329, 1339 (11th

Cir. 1989) (“Since [the defendants’ prior] acts are not [Rule] 404(b) evidence, the

government was not required to give the defendants' notice of their [sic] intention

to use them.”).




                                         6
              Case: 13-10053    Date Filed: 11/06/2013   Page: 7 of 9


                                        C

      Finally, Mr. Metayer argues that the district court erred in permitting Agent

Denis Smith to testify that the same two voices spoke on all of the Creole-language

wiretapped phone calls introduced at trial and that Mr. Metayer’s voice was one of

the two voices speaking on those calls. In particular, Mr. Metayer argues that no

showing was made that Agent Smith knew Creole, that Agent Smith knew Mr.

Metayer’s identity when the conversations were recorded, that Agent Smith had

ever heard Mr. Metayer speak Creole, or that Agent Smith qualified as an expert in

voice recognition.


      Mr. Metayer is precluded from challenging Agent Smith’s testimony that the

same two voices spoke on the introduced phone calls because his own counsel first

invited that testimony. Before calling Agent Smith, the government examined

Gregory Bazin, who had transcribed and translated the calls from Creole to

English. In response to a query from Mr. Metayer’s counsel on cross examination,

Mr. Bazin opined that the voices on all the recordings were the same. Agent Smith

then reiterated on direct examination that the same two voices spoke on each of the

recorded conversations at issue. Because Agent Smith’s testimony merely served

as cumulative affirmation of the testimony of Mr. Bazin that Mr. Metayer himself

elicited, Mr. Metayer’s challenge fails under the invited error doctrine.      See

Jernigan, 341 F.3d at 1289.
                                        7
              Case: 13-10053     Date Filed: 11/06/2013   Page: 8 of 9


      Mr. Metayer’s arguments with respect to Agent Smith’s identification of his

voice are similarly unavailing. Federal Rule of Evidence 901 provides that a

witness may identify a voice “based on hearing the voice at any time under

circumstances that connect it with the alleged speaker.” Fed. R. Evid. 901(b)(5).

“Once a witness establishes familiarity with an identified voice, it is up to the jury

to determine the weight to place on the witness's voice identification.” Brown v.

City of Hialeah, 30 F.3d 1433, 1437 (11th Cir. 1994).


      Agent Smith testified that he listened to the recorded conversations, that he

had spoken with Mr. Metayer, and that he would be able to identify Mr. Metayer’s

voice if he heard it. The fact that Agent Smith could not understand Creole went to

the weight that the jury chose to accord his testimony, not the threshold issue of its

admissibility. See Brown, 30 F.3d at 1437. Nor does either Agent Smith’s failure

to qualify as a voice-recognition expert or his unfamiliarity with Mr. Metayer’s

identity during the investigation change our analysis. See Fed. R. Evid. 901 Adv.

Comm. Notes (“Since aural voice identification is not a subject of expert

testimony, the requisite familiarity may be acquired either before or after the

particular speaking which is the subject of the identification[.]”); United States v.

Puentes, 50 F.3d 1567, 1577 (11th Cir. 1995) (government satisfied requirements

of Rule 901(b)(5) where inspector became familiar with defendant’s voice during



                                          8
              Case: 13-10053   Date Filed: 11/06/2013   Page: 9 of 9


wiretap surveillance period). The district court therefore properly admitted Agent

Smith’s testimony that he recognized Mr. Metayer’s voice.


                                       IV

      Mr. Metayer’s conviction is affirmed.

      AFFIRMED.




                                        9